Exhibit 10.7


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE HAVE
BEEN ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, PURSUANT TO REGULATION S THEREUNDER. THIS SECURITY AND THE
SECURITIES INTO WHICH THIS SECURITY IS EXCERCISABLE CANNOT BE TRANSFERRED,
OFFERED, OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S) EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT OF 1933, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.




COMMON STOCK PURCHASE WARRANT


Warrant#:________________________
 
To purchase __________ shares of common stock of
 
BULLION RIVER GOLD CORP.
 
Dated: ______________________, 2006
 
This common stock purchase warrant (the “Warrant”) certifies that, for value
received, ________________________ (the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date given above (the “Initial Exercise
Date”) and by the close of business on the second anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Bullion River Gold Corp., a Nevada corporation (the “Company”), up
to _____________ shares (the “Warrant Shares”) of common stock, par value $0.001
per share, of the Company (the “Common Stock”). The purchase price of one share
of Common Stock under this Warrant is equal to the Exercise Price, as defined in
Section 2(a).
 
1.    Definitions. Capitalized terms used and not otherwise defined in this
Warrant have the same meanings as they have in the Securities Purchase Agreement
(the “Purchase Agreement”), dated , 2006, among the Company and the Holder as
Purchaser.
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
2.    Exercise.
 
(a)    Exercise Price. The exercise price of the Common Stock under this Warrant
is $1.00,
 
(b)    Exercise of Warrant. The Holder may exercise the purchase rights
represented by this Warrant at any time from the Initial Exercise Date to five
o’clock in the afternoon, Reno time, on the Termination Date by delivering to
the Company (i) a duly executed facsimile copy of the annexed Notice of
Exercise, and, (ii) within 5 Trading Days of delivering the Notice of Exercise
to the Company, (A) this Warrant, and (B) by wire or cashier’s check drawn on a
United States bank the United States dollar amount equal to the number of
Warrant Shares being purchased times the Exercise Price (the “Exercise
Amount”). 
 
(c)    Exercise limitations. 
 
(i)    The Holder may not exercise any portion of this Warrant if, immediately
after the Warrant Shares are issued, the Holder (together with the Holder’s
Affiliates) would beneficially own more than 4.99% of the number of shares of
the Common Stock outstanding.  For the purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates includes the number of shares of Common Stock issuable upon the
exercise of this Warrant, but excludes the number of shares of Common Stock that
would be issuable upon (i) the Holder’s exercise of the remaining, unexercised
portion of this Warrant and (ii) the Holder’s or its Affiliates’ exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company that the Holder or any of its Affiliates own beneficially.  Except
as set forth in the foregoing sentence, for the purposes of this Section 2(c),
beneficial ownership must be calculated in accordance with Section 13(d) of the
Securities and Exchange Act of 1934 (“Exchange Act”).
 
(ii)    The Holder acknowledges that the Company is not representing to Holder
that the calculation described in Section 2(c)(i) complies with Section 13(d) of
the Exchange Act and Holder is solely responsible for any schedules required to
be filed in accordance with it. The determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder and its
Affiliates) is in the sole discretion of the Holder, and the submission of a
Notice of Exercise is deemed to be the Holder’s declaration that the Holder has
determined that this Warrant is exercisable as set out in the Notice of Exercise
and subject to the limitations in this Section 2(c); and the Company is not
obliged to verify or confirm the accuracy of the Holder’s determination.
 
(iii)    For the purposes of this Section 2(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of (A) the
latest filed of the Company’s Form 10-QSB and Form 10-KSB, (B) a public
announcement by the Company stating the number of shares of Common Stock
outstanding, or (C) any other notice by the Company or the Company’s Transfer
Agent stating the number of shares of Common Stock outstanding.  If Holder asks
for it, the Company will within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
(d)    Mechanics of Exercise.
 
(i)    Authorization of Warrant Shares. The Company will issue all Warrant
Shares as duly authorized, validly issued, fully paid and non-assessable, and
free from all taxes, liens and charges (other than taxes in respect of any
transfer occurring contemporaneously with the issue).
 
(ii)    Delivery of certificates upon exercise. The Company’s transfer agent
will deliver certificates for Warrant Shares to the Holder to the address
specified by the Holder in the Notice of Exercise within 3 Trading Days from the
later of (A) the Company’s receipt of the Notice of Exercise, (B) the Holder’s
surrender of this Warrant, and (C) the Company’s receipt of the Exercise Amount
as set out in Section 2(b) (“Warrant Share Delivery Date”). This Warrant is
deemed to have been exercised on the date the Exercise Amount is received by the
Company (“Exercise Date”); and the Warrant Shares are deemed to have been
issued, and Holder is deemed to have become a holder of record of the shares for
all purposes, on the Exercise Date.
 
(iii)    Delivery of new Warrants upon exercise. If this Warrant is exercised in
part, the Company will, when it delivers the certificate or certificates
representing Warrant Shares, deliver to Holder a new Warrant evidencing the
rights of Holder to purchase the unpurchased Warrant Shares, identical in all
other respects with this Warrant.
 
(iv)    Rescission rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 2(d)(iv) by the Warrant Share Delivery Date,
then the Holder may rescind the exercise.
 
(v)    No fractional shares or scrip. No fractional shares or scrip representing
fractional shares may be issued upon the exercise of this Warrant. If the Holder
would otherwise be entitled to fractional shares upon the exercise, the Company
will pay a cash adjustment in respect of the fraction in an amount equal to the
fraction multiplied by the Exercise Price.
 
(vi)    Charges, taxes and expenses. The Company will issue certificates for
Warrant Shares in the name of the Holder and will not charge the Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
the certificate.
 
(vii)    Closing of books. The Company will not close its stockholder books or
records in any manner that prevents the timely exercise of this Warrant.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
3.    Certain Adjustments.
 
(a)    Stock dividends and splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend or otherwise makes a
distribution on shares of its Common Stock or any other Common Stock Equivalent
(which, for avoidance of doubt, does not include any shares of Common Stock
issued by the Company pursuant to this Warrant), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Exercise Price must be multiplied by a fraction
of which the numerator is the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before the event and of which the
denominator is the number of shares of Common Stock outstanding after the event,
and the number of shares issuable upon exercise of this Warrant must be
proportionately adjusted by this fraction. Any adjustment made pursuant to this
Section 3(a) is effective immediately after the record date for the
determination of stockholders entitled to receive the dividend or distribution
and is effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
(b)    Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company merges or consolidates with or into another Person,
(ii) the Company sells all or substantially all of its assets in one or a series
of related transactions, (iii) any Person completes a tender offer or exchange
offer by which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company reclassifies
its Common Stock or completes any compulsory share exchange pursuant to which
the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Warrant, the Holder has the right
to receive, for each Warrant Share that would have been issued upon the exercise
absent the Fundamental Transaction, the same consideration as the Company has
given its other holders of its Common Stock for the conversion of their Common
Stock outstanding at the time of the Fundamental Transaction (the “Alternate
Consideration”). Any successor to the Company or surviving entity in a
Fundamental Transaction must issue to the Holder a new warrant consistent with
the foregoing provisions with evidence of the Holder’s right to exercise the
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is completed must include terms requiring the
successor or surviving entity to comply with the provisions of this Section 3(b)
and insuring that this Warrant (or any replacement security) is similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
(c)    Calculations. All calculations under this Section 3 must be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time does not include shares
of Common Stock owned or held by or for the account of the Company. For the
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date is the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
(d)    Notice to Holders. If the Company makes adjustments under this Section 3,
the Company will promptly mail to each Holder a notice containing a description
of the event that required the adjustment. If the Company proposes any
transaction that affects the rights of the holders of its Common Stock, then the
Company will notify the Holders of the proposal at least twenty days before the
record date set for the transaction.
 
4.    Warrant register. The Company will register this Warrant on its warrant
register and will treat the registered Holder as the absolute owner for all
purposes.
 
5.    Miscellaneous.
 
(a)    Title to Warrant. This Warrant is not transferable.
 
(b)    No rights as shareholder until Exercise Date. This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company before the Exercise Date. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Company will issue the Warrant
Shares to the Holder as the record owner of the Warrant Shares as of the close
of business on the Exercise Date.
 
(c)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of the Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of the cancellation, in lieu of the Warrant or stock
certificate.
 
(d)    Saturdays, Sundays, Holidays, etc. If the last date for doing anything
under this Warrant falls on a Saturday, Sunday or a legal holiday, then the
thing may be done on the next succeeding Trading Day.
 
(e)    Authorized Shares.
 
(i)    The Company covenants that, while the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant constitutes full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that the Warrant Shares are issued as provided
without a violation of any applicable law or regulation, or of any requirements
of the Trading Market upon which the Common Stock may be listed or quoted.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
(ii)    Unless waived or consented to by the Holder, the Company will not by any
action avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in carrying out of
all its terms and take whatever actions is necessary or appropriate to protect
the rights of Holder under this Warrant from impairment.
 
(f)    Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant must be determined in accordance
with the provisions of the Purchase Agreement.
 
(g)    Restrictions. The Holder acknowledges that the Holder’s sale or transfer
of the Warrant Shares, if not registered, will be subject to restrictions upon
resale imposed by state and federal securities laws.
 
(h)    No waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder operates as a waiver of the right or
otherwise prejudices Holder’s rights, powers or remedies.
 
(i)    Notice. Any notice, request or other document required or permitted to be
given or delivered by either party to the other must be delivered in accordance
with the notice provisions of the Purchase Agreement.
 
(j)    Successors and Assigns. Subject to applicable securities laws, this
Warrant inures to the benefit of and binds the successors and permitted assigns
of the Company and the Holder.
 
(k)    Amendment. Any amendment of this Warrant must be in writing and signed by
both the Company and the Holder.
 
(l)    Severability. Wherever possible, each provision of this Warrant must be
interpreted under applicable law, but if any provision of this Warrant is
prohibited by or invalid under applicable law, the provision is ineffective to
the extent of the prohibition or invalidity, without invalidating the remaining
provisions of this Warrant.
 
(m)    Headings. The headings used in this Warrant are for the convenience of
reference only and are not, for any purpose, deemed a part of this Warrant.

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Company has caused this Warrant to be executed by its
duly authorized officer.
 
Dated:________________________________      
 

 
BULLION RIVER GOLD CORP. 
 
By:      /s/ Peter M.
Kuhn                                                                  
      Name: Peter M. Kuhn
      Title: President

 
 


 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


To: Bullion River Gold Corp.


The undersigned hereby elects to purchase _____________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full; if exercised in part, attach a copy of the Warrant), and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.
 
Payment will take the form of lawful money of United States.
 
Please deliver the Warrant Shares to the following:
 
________________________________________________________
 
________________________________________________________
 
________________________________________________________
 
 
 
_________________________________________________
Signature of Holder or authorized signatory of Holder
 
Name of Holder:____________________________________________________          
Name of authorized signatory:_________________________________________        
Title of authorized signatory:_____________________________________        
Date:_________________________
 
 
Page 8 of 8      